ORDER

PER CURIAM.
Plaintiff appeals from the trial court’s entry of summary judgment in defendant city’s favor on plaintiffs negligence action. No error of law appears. An opinion reciting the facts and the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). Defendant’s motion to dismiss is denied.